Citation Nr: 0204182	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  00-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.  

2.  Entitlement to service connection for residuals of a leg 
injury.  



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
September 1961 to September 1963.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (the RO) which determined that the 
veteran's claims of entitlement to service connection for 
back and leg disabilities were denied as not well grounded.  
The veteran was provided a Statement of the Case in January 
2000.  He testified at a hearing at the RO in February 2000.  
He was provided a Supplemental Statement of the Case in March 
2000.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000)  [codified as amended at 
38 U.S.C.A. § 5100 et seq. ].  The VCAA rendered obsolete the 
well groundedness standard which had been relied upon by the 
RO in deciding the veteran's claim. In June 2001, the RO 
informed the veteran that the VCAA had become effective on 
November 9, 2000; that the VCAA included an enhanced duty on 
the part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits; 
and that the VCAA also redefined the obligations of VA with 
respect to its duty to assist claimants in the development of 
their claims.  In the three page letter, the RO provided 
detailed information on what VA was required to do to assist 
in the development of the claim and what action by the 
veteran would be helpful.  In July 2001, the veteran 
contacted the RO stating he did not have anything else to 
submit.  

In August 2001, the veteran was furnished a Supplemental 
Statement of the Case which provided information on the 
evidence considered and the reasons and bases for the action 
taken on the veteran's claim in denying the claim on the 
merits.  

In October 2001, the veteran testified at a Travel Board 
hearing before the undersigned Board member, who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2001).  Later that 
month, the RO notified the veteran that his case was being 
forwarded to the Board for decision and identified what 
action should be taken if the veteran chose to submit 
additional evidence.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
degenerative changes of the veteran's spine were not 
manifested during service or for decades thereafter.

2.  There is  no competent medical evidence which indicates 
that the currently identified degenerative changes of the 
veteran's spine is due to service or any incident thereof.

3.  The competent medical evidence of record does not 
indicate that a leg disability currently exists or ever 
existed. 


CONCLUSIONS OF LAW

1.  Chronic residuals of a back injury, including spinal 
arthritis, were not incurred in or aggravated by service and 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  Chronic residuals of a leg injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a back injury and for residuals of a leg injury.  
In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.  

Relevant Law and Regulations

Service connection

In general, the applicable law and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The law governing the payment of VA disability compensation 
provides that the Unites States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty. . . ."  38 U.S.C.A. 
1110, 1131 (West 1991) [emphasis added by the Board].

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).  

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that a claimant need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

Factual Background

The report of the veteran's separation medical examination, 
dated July 17, 1963, is negative for complaints or findings 
regarding disability of the back or legs.  

The veteran's service medical records further reflect that on 
July 18, 1963, the veteran was walking through a squad tactic 
course when "demolition TNT" went off and he received 
foreign bodies in the right arm, buttocks, and in the back of 
both thighs.  The affected areas were debrided and cleaned.  
There is no further entry in the service medical records 
regarding this incident or any residuals thereof.  The 
veteran left active military service on September 18, 1963.  

Reports of medical examinations in August 1976, May 1980 and 
December 1982, pertaining to the veteran's service in the 
United States Army Reserves, are all negative for any 
abnormality of the back or legs.  

The next medical evidence pertinent to the claim is from St. 
Vincent Infirmary Medical Center, including a radiology 
consultation report, dated in January 1999, reflecting 
magnetic resonance imaging of the veteran's lumbar spine.  
The impressions were degeneration of the L2-3 and L3-4 discs, 
degeneration of the L4-5 disc with suspected left 
paracentral/foraminal herniation on the left impinging upon 
the left L4 nerve, and degeneration of the L5-S1 disc with 
foraminal stenosis.  A traumatic injury or disease process 
was not mentioned.  

The veteran filed an initial claim of entitlement to VA 
compensation for back and leg disabilities in May 1999.  He 
indicated that he has back and leg problems secondary to the 
1963 explosion.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in February 2000.  In essence, the veteran 
stated that he was blown into the air in 1963 and landed on 
his buttocks.  He indicated that he denied back or leg 
problems during Reserve physical examination in 1976, 1980 
and 1982 because he wanted to stay in the reserves.    He 
appears to indicate that he did not experience pain until "my 
later years" and that he initially sought medical treatment 
in 1999 [hearing transcript, page 4].

During the hearing before the undersigned in October 2001, 
the veteran testified that his back and leg injuries were 
caused by the explosion of a device intended to simulate 
artillery fire.  The veteran further testified that he did 
not go to the main hospital and that X-rays were not made.  
He testified that he went to a dispensary where "they just 
picked out the pebbles".   He further stated that because he 
was only 22 years of age at the time, it did not bother him 
then, but as he has aged he realizes the extent of his 
injuries.  

Analysis

Initial matter-duty to notify/assist

As noted in the Introduction, the VCAA became effective on 
November 9, 2000.  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims. Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  

In this case, the veteran has been notified of the pertinent 
law and of what evidence is needed to warrant a favorable 
decision on a number of occasions over the years.  
The veteran received a letter from the RO in June 2001 which 
contained a detailed explanation of the provisions of the 
VCAA.   In July 2001, the veteran responded that he had 
nothing further to submit.  In October 2001, the RO again 
notified the veteran of what action should be taken if he 
chose to submit additional evidence.  To the Board's 
knowledge, nothing has been submitted.  The Board concludes, 
based on this procedural history, that the provisions of the 
VCAA pertaining to notification of the veteran have been 
specifically and fully complied with.  

With respect to VA's statutory duty to assist the veteran on 
the development of his claim, the veteran has been given 
ample opportunity to present evidence and argument in support 
of his claim and he has in fact done so, including presenting 
testimony at two personal hearings.  On the basis of review 
of the claims folder, there is no indication that the veteran 
has further evidence or argument to submit.  The veteran has 
not pointed to any additional pertinent evidence which has 
not been obtained, and the Board is not aware of any such 
evidence.

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and 
(c) indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 66 
Fed. Reg. 45,631 (2001) [codified at 38 C.F.R. 
§ 3.159(c)(4)].  Competent medical evidence means evidence 
provided by a person who is qualified by education, training, 
or experience to offer medical diagnoses, statements, or 
opinions.  See 66 Fed. Reg. 45,630 (2001); [codified at 
38 C.F.R. § 3.159(a)(1)]. 

With respect to the issues on appeal, for reasons expressed 
immediately below, the Board does not believe that a medical 
examination and/or medical nexus opinion is necessary.    

VA is also not required by the VCAA and its implementing 
regulations to provide the veteran with an examination or to 
obtain a medical opinion as to the etiology of his currently 
claimed back and leg disabilities, because there is no 
evidence of  such disabilities during service or for over 35 
years after the veteran left active military service.   

It is the responsibility of the Board to determine the 
credibility of proffered evidence by evaluating each piece of 
evidence in light of the record as a whole.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  See also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  In the absence of medical evidence suggestive 
that the veteran had back and leg disabilities during 
service, referral of these issues for a medical nexus opinion 
would in essence place the physician in the role of a fact 
finder concerning the alleged injuries during service.  This 
is the Board's responsibility.  In other words, any medical 
opinion which linked the veteran's current back disability to 
his period of service would necessarily be based solely upon 
his uncorroborated recent assertions regarding his medical 
history, specifically a back injury during service.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Specifically with respect to the claimed leg disability, in 
the absence of a current disability, the law does not call 
for a medical nexus opinion.   As explained below, the only 
evidence which is supportive of the veteran's claim is his 
own assertion that he has a leg disability.  Accordingly, 
referral of this issue for a medical nexus opinion would 
serve no useful purpose under the circumstances here 
presented.

As noted by the Board in the Introduction, the RO initially 
denied the veteran's claims based on the now obsolete well 
groundedness standard.  However, in August 2001, the RO 
issued a Supplemental Statement of the Case which 
readjudicated the veteran's claim under the provisions of the 
VCAA.

In summary, the Board believes that all actions required by 
the VCAA have been undertaken and completed.  Accordingly, 
the Board will proceed to a decision on the merits.  

Discussion

The issue before the Board is whether the veteran is entitled 
to service connection for residuals of a claimed back injury 
and leg injury during service.  

To briefly recapitulate the medical evidence, the veteran's 
service medical records are negative for pertinent back or 
leg disability.  The veteran was discharged from active 
service in September 1963.  Thereafter, he had Reserve 
physical examinations in August 1976, May 1980, and December 
1982.  All of these reports are negative for any abnormality 
of the back or legs.  Subsequently, there are no pertinent 
medical records until 1999, several decades after service 
discharge when degenerative disc disease of the lumbar spine 
was identified.  

The veteran's hearing testimony is generally consistent with 
the medical evidence of record.  He does not contend that he 
was treated for back and leg injuries in service but rather 
that "they just picked out the pebbles" after the explosion.  
This testimony is completely consistent with the service 
medical records.  The veteran further stated that he did not 
complain of back problems during his reserve service.  This 
is consistent with the reserve examination reports alluded to 
above.  Finally, the veteran testified that his back became 
more painful as he became older and that he finally sought 
treatment in 1999.

The record on appeal demonstrates the following facts.  The 
claimed back and leg disabilities were not manifested during 
service.  Although the veteran was in fact treated following 
his exposure to a blast in service, the service medical 
records and the veteran's own testimony indicate that such 
treatment consisted of no more than removing pebbles.  
Thereafter, decades elapsed between the veteran's discharge 
from active military service in 1963 and 1999, when 
degenerative disease of the 
low back was identified.  No medical professional has 
attributed any current back or leg disability to the 
explosion in service or any other incident of service.  
Indeed, the veteran's recently identified low back disability 
has been described as degenerative rather than traumatic in 
nature.  

Boiled down to its essence, the veteran's claim is based on 
his belief that his current back and leg problems stem from 
the July 1963 explosion.  Although the Board has no reason 
whatsoever to doubt the veteran's sincerity, it is now well 
settled that as a lay person without medical training, the 
veteran is not competent to render opinions on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
although the Board has taken into consideration the veteran's 
arguments that the explosion in service caused a back and leg 
injury, the Board rejects as not competent the veteran's 
arguments that he has chronic back or leg disability as a 
result of the trauma in service.  There is no competent 
medical evidence which supports the veteran's contention that 
he has residuals of a back injury or residuals of a leg 
injury which had its inception during his military service.  
  
The Board further observes in passing that there is no 
evidence of degenerative changes of the back within the one 
year presumptive period after service.   
See 38 C.F.R. §§ 3.307, 3.309 (2001).  Degenerative disease 
of the low back was initially identified approximately 35 
years after service.   

Additionally, although it may seem to the veteran that he has 
a left leg disability, the medical evidence does not indicate 
that a leg disability in fact exists.  
It appears from the medical records that the veteran has disc 
disease of the lumbar spine which causes radiational pain to 
the leg.  There is no competent medical evidence of a leg 
disability.  As noted by the Board above, the veteran is not 
competent to render diagnoses.

In the absence of proof of a present disability there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  So it is in this 
case with respect to the claimed leg disability.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for residuals of a back injury or for residuals of 
a leg injury.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  

Entitlement to service connection for residuals of a leg 
injury is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

